Order entered September 16, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00816-CR

                        HECTOR JESUS CLAUDIO, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 2
                                 Dallas County, Texas
                        Trial Court Cause No. MB14-04542-B

                                        ORDER
               Before Chief Justice Wright and Justices Fillmore and Stoddart

      In accordance with the Court’s opinion of this date, we DIRECT the Clerk of the Court

to issue the mandate in this appeal INSTANTER.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE